      Case 1:18-cv-00068 Document 407 Filed on 06/21/19 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                          §
                                                 §
               Plaintiffs,                       §
                                                 §
       v.                                        §   Case No. 1:18-CV-68
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
               Defendants,                       §
                                                 §
and                                              §
                                                 §
KARLA PEREZ, et al.,                             §
                                                 §
               Defendant-                        §
               Intervenors.                      §


      DEFENDANT-INTERVENORS’ ADVISORY TO THE COURT REGARDING
            ERRONEOUS INCLUSION OF COUNSEL ON DOCKET

       Defendant-Intervenors Karla Perez, et al., respectfully file this Advisory to inform the

Court that Ms. Mary Kelly Persyn does not represent Defendant-Intervenors and is erroneously

listed as their counsel on the docket.

       On July 23, 2018, Ms. Persyn moved for leave to file an amicus brief in this case on

behalf of the American Professional Society on the Abuse of Children (“APSAC”). See Dkt. 254

at 32. In her Motion to Appear pro hac vice, Ms. Persyn incorrectly indicated that she represents

Defendant-Intervenors Karla Perez et al. and the State of New Jersey. See Dkt. 230 at 1. On

July 24, 2018, this Court granted Mary Kelly Persyn’s Motion for Admission pro hac vice. See

Dkt. 238 at 1. As a result, Ms. Persyn is currently listed as counsel of record for Defendant-

Intervenors in the Court’s docket sheet.

       Defendant-Intervenors respectfully file this Advisory to facilitate correction of the docket
                                                1
     Case 1:18-cv-00068 Document 407 Filed on 06/21/19 in TXSD Page 2 of 3



in the above-referenced case to reflect that Ms. Mary Kelly Persyn does not represent Defendant-

Intervenors.

Dated: June 21, 2019                               Respectfully submitted,

                                                   MEXICAN AMERICAN LEGAL
                                                   DEFENSE AND EDUCATIONAL FUND
                                                   By: /s/ Nina Perales
                                                   Nina Perales (Tex. Bar No. 24005046);
                                                   (SD of Tex. Bar No. 21127)
                                                   Attorney-in-Charge
                                                   Alejandra Ávila (Tex. Bar No. 24089252)
                                                   (SD of Tex. Bar No. 2677912)
                                                   Ernest I. Herrera (Tex. Bar No. 24094718);
                                                   (SD of Tex. Bar No. 2462211)
                                                   110 Broadway, Suite 300
                                                   San Antonio, Texas 78205
                                                   Phone: (210) 224-5476
                                                   Facsimile: (210) 224-5382
                                                   Email: nperales@maldef.org

                                                   ROPES & GRAY LLP
                                                   Douglas H. Hallward-Driemeier
                                                   2099 Pennsylvania Ave NW
                                                   Washington, DC 20006-6807
                                                   (202) 508-4600
                                                   (202) 508-4776 (direct dial)
                                                   Douglas.Hallward-
                                                   Driemeier@ropesgray.com
                                                   (Admitted pro hac vice)

                                                   GARCÍA & GARCÍA,
                                                   ATTORNEYS AT LAW P.L.L.C.
                                                   Carlos Moctezuma García
                                                   (Tex. Bar No. 24065265)
                                                   (SD of Tex. Bar No. 1081768)
                                                   P.O. Box 4545
                                                   McAllen, TX 78502
                                                   Phone: (956) 630-3889
                                                   Facsimile: (956) 630-3899
                                                   Email: cgarcia@garciagarcialaw.com

                                                   Attorneys for Proposed Defendant-
                                                   Intervenors


                                               2
     Case 1:18-cv-00068 Document 407 Filed on 06/21/19 in TXSD Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on the 21st day of June, 2019, I electronically filed
the above and foregoing document using the CM/ECF system, which automatically sends notice
and a copy of the filing to all counsel of record.

                                                      /s/ Nina Perales
                                                      Nina Perales




                                                  3
